The defendant appeals from a judgment of the Madison Oyer and Terminer, entered upon the verdict of a jury, convicting him of the crime of murder in the first degree. The evidence discloses that the defendant stabbed James George, an Indian, with a knife or some other sharp instrument, and that the wound thus inflicted caused his death. The defendant was known by the name of Michael Kelley, as well as by the name of Michael Corey. The assault which resulted in the Indian's death occurred in the evening of the twenty-seventh of September, 1894, at the house or place where Frank Webb and his family then resided in the town of Eaton, Madison county, N.Y. At and prior to the time of the affray the defendant had been living or boarding with *Page 479 
the Webb family, and had made it his home with them more or less for about one year. There were present at Webb's when the affray occurred the defendant, the decedent, Cora Bennett and Webb's family, which consisted of himself, his wife and six children, who were from one to seventeen or nineteen years of age. The place where Webb resided was a mere shanty consisting of one room, twelve by sixteen feet, with one small window and a door. There was but little furniture in the room.
On the day of the homicide the defendant had been assisting Webb in putting up a woodshed or "lean-to" adjoining the house or shanty, and had been there during the entire day. The decedent staid at Webb's the previous night, but had been absent during the day, and returned at about seven o'clock in the evening. The evidence tends to show that all the persons present when the decedent was stabbed were more or less intoxicated, with the exception of Webb and his younger children. During the afternoon and evening two jugs of beer, a quart of whisky and a pint of alcohol had been furnished, and all had been drank by the persons there except a portion of one jug of beer and a pint of whisky. The evidence also tends to show that the decedent was a strong, healthy Indian of a somewhat quarrelsome character, while the defendant was not in robust health and was usually a quiet and peaceable man.
When the decedent returned to Webb's house in the evening of that day, he brought with him some provisions for the family, a portion of which Mrs. Webb cooked for his supper. The defendant, at the invitation of the decedent, ate with him. During the evening, a portion of the time before the homicide had been spent in dancing. Shortly before the affray the defendant had complained of the decedent for sitting upon a bed on which some of the girls were lying. He also expressed to Mrs. Webb a feeling of hatred for the decedent, his design to have revenge upon him, and declared that he "would lick him if it cost his life to do it." About the time the encounter took place, the decedent was talking *Page 480 
with Susan Webb, when the defendant said to him: "What do you talk to her for?" To which the decedent replied: "Ain't I a right to talk to this girl?" The defendant then jumped up, saying: "No, you ain't (calling the decedent a vile name); I will fix you," at the same time striking him with his fist. Whether the decedent simply warded off the blow or struck the defendant a blow in return is not entirely clear, but the evidence tends to show that he simply warded it off. Immediately following this the defendant struck and stabbed the decedent six or seven times with a knife or some other sharp instrument, probably a small knife belonging to one of the Webb girls, and immediately left the house. The decedent attempted to sit upon a chair, but fell upon the floor and was then discovered to have been stabbed. The defendant shortly left the county of Madison, went to New York, and when arrested was found at a hospital on Blackwell's Island. The decedent lived until about the 4th day of October, 1894, when he died from the effects of the injury inflicted upon him by the defendant. No other or further statement of the facts preceding or surrounding this transaction need be made to present the questions involved.
On the trial a letter and two envelopes were offered in evidence. They were objected to by the defendant upon the grounds that they were incompetent and inadmissible; that no foundation had been laid for the evidence; and that they were not properly proved or shown to have been written by the defendant. These objections were overruled, and the letter and envelopes were admitted in evidence. To this ruling the defendant excepted. The letter was as follows:
"NEW YORK CITY, Sunday, October 21st, 1894.
"DEAR SUSIE. — I thought I write you these few lines hoping they may find you and all the rest of the family in good health and getting along good. Susie, I can't tell you how sorry I am for getting in that trouble and having to leave you, but you are as much to blame as I am, for if you hadn't carried on the way you did that night I would not have got fighting with that G____d d____n Indian, but never mind, it *Page 481 
may be all for the best, Susie. After I had that trouble that night I went down to Ira Spaulding's and stayed there until morning and was going to work for him that day but I was afraid Jimmie would get a warrant cut for me so I made up my mind the best thing I could do was to come to New York until it would blow over. Susie, I can't tell you how lonesome I am without you, and how I long to be back home with you and mother again, for, Susie, I always looked on your mother as my own and she always treated me like if I was her son, and we would have got along all our life without a word only for that Jimmie coming there. Well, Susie, I don't do anything yet; I am living with my brother since I came to New York, as he is pretty well off, now I have anything I want from him but I expect to get a good job soon and if I do you will hear from me. Well, Susie, I was telling my brother about you and that you wanted him to come out and see you but he wouldn't leave the city for anything, as he said he would die if he had to live as we live up there. Well, Susie, I want you to get some one to write a letter for you to me and let me know how you are all getting along, and if Jimmie made much of a fuss over that trouble and if everything is all right. Now, if you don't want to get any one to write for you, why write yourself, if it was only two words, for I long to hear from you, Susie. Although you are 300 miles away from me I am always thinking of you both night and day. You are always in my thoughts. Remember, Susie, I love you with all my heart, and shall never forget the way you treated me, let it be good or bad. Remember, also, that I have often told you that I would kill any one that would come between us, and so, Susie, so help me God, I will, and that is why I cut Jim with that knife. I meant to kill him, and will, if I didn't, if he ever comes monkeying around you again while I am there, the G____d d____d big Indian bum. I was always down on him for putting his land up little Mary's clothes. I had a right to get him arrested right there then, G____d d____n him, but I will say no more now, but will now close, hoping to hear from you soon. Susie, tell your mother and all the rest of the family I was asking for *Page 482 
them and send them my love. Susie, kiss little Gertie for me. Susie, I will send you an envelope already addressed, so all that you will have to do is to write your letter and post it and I will get it all right. Be sure and write soon, as I long to hear from you.                                         MIKE. XXX.
"Tell Libbie I was asking after her."
The envelope in which this letter was inclosed had upon it the following address: "Mr. Frank Webb, care of Mr. Lewis, Post Master, Pratt's Hollow, New York." It was post-marked, "New York, Oct. 22d 10 A.M." Inclosed with the letter was an envelope directed, "Mr. Hugh Foley, 53 Bowery, Phœnix House, N.Y."
The only evidence upon the trial tending to show that the letter or the envelopes received in evidence were written or addressed by the defendant was the testimony of Frank Webb and Susan Webb, and certain statements proved to have been made by the defendant. Frank and Susan Webb testified they had seen the defendant write and that the letter was in his handwriting, and Frank Webb testified that the envelopes were addressed by him, while Susan testified that they were not. The admissions claimed to have been made by the defendant were made shortly after his arrest in the city of New York.
To fully understand the nature and extent of this evidence and to determine the effect that should be given to it, it is necessary to examine it somewhat in detail. Frank Webb testified upon his direct examination that he had seen the defendant write; that he knew his handwriting; that he could read his writing; could read it better than any one else's; that he saw Kelley sign his name Michael Kelley, in the testament; that he wrote his name Michael Kelley; and that he wrote the words "Mr. Frank Webb" in the testament. He then testified he did not know as he saw him write anything in the testament except his name, which was printed in Roman letters, and finally said he did not see him write any more. He was then asked if the letter and the two envelopes mentioned were in the handwriting of the defendant. *Page 483 
This was objected to as incompetent, inadmissible and that the witness was not shown competent to judge. The objection was overruled, and he testified that they were. On his cross-examination he stated distinctly that he never saw the defendant write except to print his name in the testament. When his attention was called to the envelope contained in the letter which he had already testified was in the handwriting of the defendant, he was able to read correctly but a single word of the entire address which contained ten words and figures, and testified that "New" as a part of the word New York was fully written out, when it was abbreviated, there being only the letters "N.Y." On the envelope addressed to himself, he was able to read only his own name. Without going into further detail, a careful examination of the evidence of this witness bearing upon the subject of his competency to give an opinion as to the defendant's handwriting renders it manifest that he was practically unable to read writing, to write, or to distinguish words written, and that he had never seen the defendant write his name, but only saw him print it in the testament offered in evidence. It is quite obvious that the opinion of this witness was worthless and of no value in determining the question whether the letter introduced was written by the defendant.
The only other person who testified to his handwriting was a daughter of the last witness, who was about sixteen years of age. She testified she knew the defendant's handwriting; that she could read writing a very little; that she saw him write in the testament; that the letter was in his handwriting, but that neither of the envelopes was addressed by him although her father had testified they were. On her cross-examination she admitted she could not read writing very much, and when asked to read what was upon the third page of the testament, where she claimed the defendant had written, she was unable to do so. Her evidence seems to be equally as valueless as that of her father. Here was a girl who practically could neither read nor write. At most could read but little, and write less. There is nothing whatever in her *Page 484 
evidence to show that she had ever in any way become familiar with writing or reading the writing of others. Nor was she shown to have had any knowledge of the defendant's handwriting except from having seen him write in the testament produced. The letter and envelopes thus received in evidence were of vital importance. As evidence, they were very damaging to the defendant, if not substantially controlling, especially to establish the elements required to constitute the crime of murder in the first degree. To permit evidence of this importance to be read before a jury with only such proof of its genuineness, seems to me to be totally inconsistent with a proper and safe administration of the law.
Before a witness should be permitted to testify to the handwriting of another, he should be acquainted and somewhat familiar with the handwriting of the person whose writing is sought to be proved. He should have an intelligent acquaintance with the handwriting of the party so that he can determine with a reasonable degree of certainty whether the writing offered is his genuine handwriting. It seems very clear that neither of these witnesses had any such knowledge of the writing of the defendant, or any such acquaintance with it as qualified them to give an opinion upon the question whether this letter and these envelopes were written by him. An examination of the evidence of these witnesses shows that they possessed little natural intelligence, were ignorant, illiterate, had little knowledge of the art of writing or of reading it, and little appreciation of the responsibility which rested upon them as witnesses when giving evidence as to the handwriting of the defendant. The positive certainty with which they testified to their knowledge and qualifications to give an opinion upon that subject, when their subsequent testimony disclosed that they had little or no knowledge of it, tended to show a carelessness and indifference as to the accuracy of their testimony which clearly indicated that but little, if any, reliance could be placed upon their evidence.
But it is contended by the respondent that the letter was sufficiently proved by the admissions of the defendant, and *Page 485 
hence, if the evidence of these witnesses should be disregarded the letter was properly received. The learned district attorney insists that the evidence of the witnesses O'Brien and Lawlor shows that the defendant admitted to them that he wrote this letter, that such admission was binding upon him, and was sufficient to justify the court in receiving the letter in evidence. It, therefore, becomes necessary to examine the testimony of these witnesses to determine whether it was of the character and has the effect claimed for it by the respondent. The witness O'Brien in effect testified that he was a detective in the city of New York; that he arrested the defendant; that after his arrest he heard a conversation between the defendant and the witness Lawlor in which the defendant asked Lawlor if he thought "that letter amounted to anything;" that Lawlor said, "You must have been a fool if you thought somebody would call for that letter;" that the letter was to be answered and called for at 53 Bowery, N.Y.; and that the defendant then said to Lawlor: "Do you think I can play crazy on them?" To which Lawlor said: "You must do something better than that." The witness Lawlor was then called and testified: "I had charge of him (defendant) while Mr. O'Brien and the sheriff were at the judge's desk waiting to have him delivered over to the sheriff. He said to me: `Can I send a message —' He says, `Can I send a message to my brother?' I says, `I guess so.' So I called O'Brien. I says, `This man wants to send a message to his brother.' He says, `All right.' He gave him a piece of paper and a pencil and he wrote down the name, 53 Bowery, Phœnix House. I says, `That is where the envelope was in that letter that you spoke about to that girl, was it?' He says, `Yes, that is the letter that got me here.' I says, `No, we had you locked up before we got that letter at all.' He talked a few minutes more. Again he says, `Can I play the crazy act on that letter?' I says, `Did you write it like a crazy man when you wrote it?' He says, `No, does it read like crazy?' `Well,' he says, `no.' I says, `That wouldn't do you any good.' So in a minute the *Page 486 
judge had turned him over to the sheriff and went off. That is all there was of that conversation." On his cross-examination the witness testified that he did not show him any letter or any envelope, and there is no proof or pretense that the letter or envelopes were present at the time. This was substantially all the evidence given by the witnesses O'Brien and Lawlor bearing upon this subject. We do not find in it any proof that the letter referred to was the one introduced in evidence. It will be observed that in all the statements made by the defendant to these officers, or by them to him, no particular letter was mentioned or sufficiently described to identify it; no particular girl was mentioned as the one to whom the letter spoken of was sent, nor was the substance of it in any way identified, except that it contained an envelope directed as he directed his message. A mere reading of this evidence clearly shows that there was no such identification of the letter referred to in that conversation as to render the evidence of these witnesses proof of an admission by the defendant that he wrote the letter received in evidence, or that he had any connection with it. It may be these facts were sufficient to raise a suspicion or conjecture that the letter referred to by him was the one received in evidence. But that was not sufficient, as suspicion is not proof, nor conjecture evidence, upon which courts can act in determining the rights of parties.
In Shaver v. Ehle (16 Johns. 201), where a person called upon the maker of a note payable to A. or bearer, and demanded payment, but neither showed the note nor mentioned the amount or date, and the maker acknowledged that he had given a note to A. and would pay it at a future day, it was held that that was not a sufficient admission of the existence of the note. In Minard v.Mead (7 Wend. 68) it was held that evidence of an admission by a party that he authorized another to give a note to a third person for a specified sum, would not warrant the reading in evidence of a note corresponding with the note thus authorized to be made, without proof of its having been duly made. Again, inPalmer v. Manning (4 Denio, 131) the evidence to prove the making *Page 487 
of a promissory note, purporting to be signed by the defendant and payable to bearer, was that the plaintiff's agent called on the defendant with the alleged note in his pocket, which he did not exhibit, and told him he had a note for that amount against him, which he wanted payment of for the plaintiff; and the defendant said he had given such a note and would pay it if the plaintiff would make a small deduction and indulge him as to time; and it was held that the note produced on the trial was not identified with that to which the admission referred, and that the proof was insufficient. These cases were considered inBardin v. Stevenson (75 N.Y. 164, 168), and the latter case distinguished. Their correctness was, however, in no way questioned, but they were substantially approved. The same doctrine was also held in Glazier v. Streamer (57 Ill. 91,93). It seems to me the doctrine of the cases cited is applicable to the question under consideration, and sustains the conclusion that the evidence of the witnesses Lawlor and O'Brien was insufficient to establish any admission by the defendant that the letter introduced in evidence was written by him. If the rule stated in the cases cited was applicable in an action arising upon a contract where only a few dollars were involved, surely it should apply in a case like this where the question is of such importance and the evidence so conclusive in its character.
It may, however, be said that, as the testament was received in evidence, the jury may have compared the writing in the letter with the name written in the testament, and, hence, there was some evidence that the letter was written by the defendant. As it was wholly immaterial to any issue in the case, the only ground upon which the testament could have been received in evidence was for the purpose of comparison with the writing upon the letter and envelopes. The effect of the statute which permits the introduction on a trial of other writings for the purpose of comparison is to permit the admission in evidence of only such writings as have been proved to the satisfaction of the court to be in the genuine handwriting *Page 488 
of the person claimed to have executed the disputed instrument. (Laws 1880, ch. 36, as amended by Laws 1888, ch. 555.) An examination of the record in this case discloses that the court admitted this testament, not as the genuine handwriting of the defendant, but as his handwriting alleged to be genuine. Until its genuineness was established to the entire satisfaction of the court, it was not admissible for the purpose of comparison, and for the reasons suggested as to the testimony of the witnesses swearing to its genuineness, the trial court may well have characterized it as alleged to be genuine instead of being genuine. It may be the evidence was technically sufficient to justify the admission of the letter and envelopes, still, we think stronger proof of their genuineness should have been given.
There was another item of evidence which was admitted under the defendant's objection, which we think was improperly received. As the respondent claims that this evidence was proper because the defendant had opened the door for its admission by interrogating the witness as to the defendant's health, it is necessary at the outset to ascertain how the question arose. On the cross-examination of the witness, Frank Webb, in answer to the question asked by the defendant's counsel whether that night the defendant ate any supper, the witness answered, "I don't know whether he eat supper or not;" and then volunteered this statement, "He couldn't eat much any way, he was sick; there was lots of times he couldn't eat nothing." When asked if he knew what ailed him, he replied, "I did pretty near, too, I had it." He then testified that he knew the defendant was sick and had been for some time. This was the only evidence upon this subject given by the witness upon his examination by the defendant's counsel. Subsequently upon his re-examination by the People, he was asked, "What was the matter with him?" This question was objected to as incompetent and immaterial. The court then said, "They have a right to show whether he was in a condition to make this affray." The question was then asked, "What was the matter? What was *Page 489 
there about it?" The witness replied, "I don't really like to tell," when the court remarked to the witness, "Whatever was the matter with him tell it frankly." His answer was to the effect that he was seriously afflicted with syphilis. The court then observed, "Then he was not entirely well." The witness answered, "I guess not." That this evidence was competent or material upon any issue in the case cannot be pretended. There was no necessity for showing his physical condition to establish the fact that he was able to engage in the affray which resulted in the homicide. That he did engage in it and stabbed the decedent was proved and not denied. All the facts connected with it had been proved by a number of witnesses. The evidence given in no way tended to show that the defendant was in a "condition to make the affray." It could not have been intended for that purpose. Proof of the particular character of the disease with which the defendant was afflicted could in no way answer any proper purpose. The only effect it could possibly have had was to arouse the passions of the jury, and to prejudice them against the defendant. That such would be its natural and almost necessary effect no one having been long connected with the trial of actions can for one moment doubt. It could be helpful to the People's case only so far as it unjustly and improperly prejudiced the jury against the defendant, and was, therefore, harmful to him. It is a well-established principle that illegal evidence which has a tendency to excite the passions, arouse the prejudices, awaken the sympathies, or warp or influence the judgment of jurors in any degree, cannot be considsidered as harmless. (Anderson v.R., W.  O.R.R. Co., 54 N.Y. 334; Hutchins v. Hutchins,98 N.Y. 56, 65.) We think that the learned trial judge should not, under the circumstances, have permitted the witness to give testimony as to the particular nature and character of the disease with which the defendant was then afflicted.
The defendant contends that the question of his intoxication was not properly submitted to the jury. He insists that the instructions of the court were such as to lead the jury *Page 490 
to believe that unless he was so far intoxicated as to be unable to distinguish between right and wrong, they could not consider his intoxication even upon the question of motive or intent, or in determining the degree or grade of the crime of which he should be convicted. Upon the subject of the defendant's intoxication, the court gave the following instructions: "Gentlemen, there is another question which you may take into consideration in this case, and it is an important one. Were these men engaged in a drunken brawl or fight? Now, you must not get the idea, gentlemen, that intoxication, unless it is a total intoxication, and it is conceded on all sides that this defendant was somewhat under the influence of liquor (but it makes no difference how far George was under the influence of liquor, he is not the one); but if the defendant was wholly irresponsible from intoxication, then he might not be credited even with making an attack; the defendant would have a right to say that he was doing what he knew nothing about if he did make the attack, and he would have a right to make a certain self-defense within the line which I have given you; but another provision comes in here, and that is this: it is not an excuse for a man who deliberately gets drunk; who voluntarily gets intoxicated, to commit a crime; he cannot be excused from that crime; he cannot be and ought not to be unless the drunkenness goes so far and to such an extent that the man did not know what he did. A very good illustration of it was in the evidence of one of these Indians who took the stand. He said an attack was made by George, and after the attack was made he says he was perfectly oblivious to everything that was going on because he was so drunk. Now, if a man was in that condition and made an attack he could not be convicted of crime, because to be convicted of crime a man must know, he must intend, he must have mind enough left sitting upon the Throne of Reason, he must have intelligence enough left, and intention left, that he knows the difference between right and wrong. But simply because a man is drunk and engorged with liquor, which he has voluntarily taken, is no defense to crime, and *Page 491 
section 22 of the Code defines that rule: `No act committed by a person while in a state of voluntary intoxication, shall be deemed less criminal by reason of his having been in such a state or such a condition. But whenever the actual existence of any particular purpose, motive or intent is a necessary element to constitute a particular species or degree of crime, the jury may take into consideration the fact that the accused was intoxicated at the time in determining the purpose, motive and intention with which the act was committed.' Now, if he was not drunk enough so but that he had a motive, and he had an intent, that he formed a purpose to do the act, then it is no excuse. You have a right to take into consideration his intoxication for the purpose of seeing whether he could be convicted of murder in the first or second degree, or in one of the degrees of manslaughter, and upon the question of intent, upon the question of motive, he would have a right, under those circumstances, to the benefit of the doubt, and you would be justified and authorized in convicting him in a lesser degree. But, gentlemen, you must not do this upon the theory to let him off. You must only do it if you believe that he was so drunk that he did not form a motive, that he could not form a motive, and upon that question you have the right to take into consideration all that he said and all that he admitted about it, the number of blows that were struck, and the way he acted, including his escape, for the purpose of saying whether he appreciated what was going on and whether he was drunk enough or sober enough to know that he had committed this injury, or that he was committing it. Gentlemen, a very respectable authority,The People against Mills, in the 98th N.Y., holds that intoxication does not preclude premeditation, because a man may premeditate and design and deliberate when he is drunk. He may not do it consecutively and accurately, yet he may be fired up under the influence of liquor and the excitement, so that he is better prepared to do it and better prepared to deliberate; so you are to take into consideration that proposition."
This portion of the charge shows that the jury were in *Page 492 
effect instructed that if the defendant was totally intoxicated so that he did not know right from wrong, it was an excuse for his crime. This statement was repeated several times, and illustrated in the charge by calling attention to the evidence of one of the defendant's witnesses. The judge then charged that voluntary intoxication was no defense to crime, and read to the jury section twenty-two of the Penal Code. After having read that section, he instructed them to the effect that if the defendant was not sufficiently intoxicated so that he had no motive or intent, his intoxication was no excuse. Whether by this he intended to instruct the jury that the defendant's intoxication was no excuse, either partial or complete, or that it was not a complete excuse, is by the charge left in doubt. He then stated to the jury that they might consider the defendant's intoxication upon the question of intent or motive in determining the grade of the crime. Having previously told the jury that only total intoxication was an excuse, it is not clear that the jury understood that partial intoxication might be considered in determining those questions. This was followed by a statement that upon that theory the jury must not let the defendant off; that they must only do it if they believed he was so drunk that he did not form a motive. Whether by this last statement the court intended to instruct the jury that they must not let the defendant entirely off unless he was so drunk that he could not form a motive, or whether the purpose of this portion of the change was to instruct them that they should not consider the question of the defendant's intoxication unless he was so far intoxicated that he could not form an intent or motive, is not very clear. It may be that the jurors understood from this charge that they might consider the fact of the defendant's intoxication in determining the grade or degree of the crime, even if he was not so intoxicated as to be unable to distinguish between right and wrong; and yet it is quite as probable the impression may have been left in their minds that if the defendant was not intoxicated to that extent, the fact of his intoxication was not to be considered by them in *Page 493 
the determination of the case. Very likely a trained legal mind would interpret the instructions of the court as permitting the consideration of partial intoxication upon the question of motive or intent. But we think it is equally probable that the jury may have understood from the charge that no intoxication short of that which would render the defendant unable to entertain a motive or form an intent could in any way affect the defendant's guilt as to degree or otherwise. The peculiar language of this charge is such that at least it may have misled the jury. The charge in this case is similar in some respects to that in ThePeople v. Leonardi (143 N.Y. 360), where this court reversed the judgment on the ground of the insufficiency of the charge. We are fearful that the learned trial judge did not state the rule to the jury with sufficient clearness to enable them to understand that the defendant's intoxication might be considered by them in determining the grade or degree of his crime.
It is provided in section 528 of the Code of Criminal Procedure that this court may order a new trial if it is satisfied that justice requires it, whether an exception shall have been taken or not. We do not understand that the provisions of that statute were intended to confer upon this court the right to disregard any valid exception taken by a defendant, or to abridge any rights he formerly possessed in reviewing the rulings of a trial court. The manifest purpose of its provisions was to throw additional safeguards around a defendant, where the judgment is of death, by permitting this court to award him a new trial if satisfied that justice requires it, although no exception shall have been taken in the court below. (People v. Driscoll,107 N.Y. 414.) The only statute that authorizes the court to disregard errors committed on a trial in a criminal action is section 542 of the Code of Criminal Procedure, which provides: "After hearing the appeal the court must give judgment, without regard to technical errors or defects or to exceptions which do not affect the substantial rights of the parties." This statute is in effect but little more than a codification or statutory enactment of the previously *Page 494 
established rule, that even in criminal cases a new trial will not be granted for an erroneous ruling, where the appellate tribunal can see that by no possibility could the error have worked any harm to the defendant. (Stokes v. People, 53 N.Y. 164. ) This statute in no way impairs or affects the previously well-established principle that the rejection of competent and material evidence, or the reception of incompetent and improper evidence, which is harmful to a defendant and excepted to, presents an error requiring reversal. Such a ruling affects a substantial right of a defendant even though the appellate court would, with the rejected evidence before it, or with the improper evidence excluded, still come to the same conclusion reached by the jury. The defendant has the right to insist that material and legal evidence offered by him shall be received and submitted to the jury, and to have illegal and improper evidence, which may be harmful, excluded, and to have the opinion of the jury taken upon proper evidence admitted in the case, and upon such evidence only. (People v. Wood, 126 N.Y. 249; People v. Greenwall,108 N.Y. 296.) As was said by EARL, J., in the latter case: "A person on trial for his life is entitled to all the advantages which the laws give him, and among them is the right to have his case submitted to an impartial jury upon competent evidence."
After carefully examining and considering the evidence, the rulings and the charge contained in the record before us, we have become satisfied that justice requires us to grant the defendant a new trial in this action. In reaching this conclusion, we have not been wholly controlled by any one of the questions discussed, but upon a consideration of them all we have been led irresistibly to the conclusion that in the furtherance of justice a new trial should be granted.
The judgment must, therefore, be reversed and a new trial granted.